Citation Nr: 1544420	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for myopic astigmatism.

3.  Entitlement to a compensable rating for plantar fasciitis, right foot.

4.  Entitlement to a compensable rating for plantar fasciitis, left foot.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, January 2009 to March 2009, and May 2009 to April 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran contacted VA and requested that his claims file be transferred to the jurisdiction of the Nashville RO, as he had relocated to Tennessee.  In his substantive appeal (VA Form 9) submitted in April 2014, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  In March 2015, the Veteran submitted VA Form 21-22 naming the North Carolina Division of Veterans Affairs as his representative, and providing a new address in North Carolina.  However, VA did not process the address change, as letters issued to the Veteran in April and May 2015 concerning his hearing request were sent to his former address in Tennessee.  Not surprisingly, the letters were returned as undeliverable, and the Veteran did not appear at his scheduled hearing as a result.  Accordingly, remand is necessary so a Travel Board hearing can be scheduled at the RO in Winston-Salem, North Carolina.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the Winston-Salem RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, as detailed in VACOLS, with a copy to his representative, the North Carolina Division of Veterans Affairs.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

